Citation Nr: 1758165	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from July 21, 2009 to June 1, 2017 for service-connected status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur. 

2.  Entitlement to service connection for a bilateral heel condition.

3.  Entitlement to service connection for a left eye condition.

4.  Entitlement to service connection for a right hand condition.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from May 1987 to April 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection a leg condition, a bilateral heel condition, a right hand condition, and a left eye condition.  This rating decision also granted service connection for degenerative joint disease of the medial compartment of the left knee (now characterized as status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur), rated 10 percent, effective July 21, 2009.  

In February 2011, the Veteran filed a notice of disagreement (NOD) as to all issues decided in the February 2010 rating decision.  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a VA Form 9, substantive appeal, in February 2013.  However, during an October 2014 Decision Review Officer (DRO) hearing, the Veteran clarified that he was not seeking service connection for a leg condition, but that it was instead encompassed with the knee condition claim.  That issue is thus not before the Board.

During the course of the present appeal, the RO proposed to sever service connection for the Veteran's status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur.  See December 2016 Rating Decision.  In a March 2017 rating decision, the RO severed service connection for the Veteran's status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur, effective June 1, 2017.  In August 2017, the Veteran filed a timely notice of disagreement (NOD) with that decision, but he has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See December 2017 DRO Process Explanation Letter to Veteran (acknowledging the receipt of his August 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

Regarding the issue of entitlement to TDIU, during the Veteran's August 2017 hearing before the Board, the Veteran asserted that his knee condition impacted his employability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.  

Finally, as indicated above, in October 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2017, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Knee Condition

As explained in the Introduction, service connection for the Veteran's status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur has been severed, and he has filed an NOD with that decision.  See August 2017 NOD.  The Veteran's claim for an increased rating for that disability is intertwined with the severance issue.  As such, the Board finds that the increased rating claim must be remanded as the propriety of the severance of service connection for status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur is still pending additional action from the AOJ.  

Also, the March 2017 rating decision made reference to a VA examination/medical opinion dated March 30, 2016.  However, this VA examination/medical opinion is not of record.  Therefore, on remand, the RO should obtain this document.  

Right Hand, Left Eye, and Bilateral Heel Conditions

The Veteran is also seeking service connection for a right hand condition, bilateral heel condition, and a left eye condition.  The Veteran contends that these claimed conditions occurred in service.  Specifically, during his October 2014 DRO hearing, the Veteran asserted that the gas from the weapons that he used while in service may have caused his current eye problems.  The Veteran also asserted that during training while in service, he popped his Achilles while running.  He had surgery done on his heel while in service, but it continued to hurt.  Furthermore, the Veteran contended that he hurt his right hand on active duty from loading containers.  

Postservice treatment records show that the Veteran has been diagnosed with glaucoma.  Also, postservice treatment records show that the Veteran underwent an Achilles tendon repair in November 1999.  VA treatment records also note that the Veteran has joint pain in his right hand.  

As the Veteran has not been afforded VA examinations for these claimed conditions, the Board finds that the evidence of record is sufficient to trigger VA's duty to assist in providing the Veteran with VA examinations to determine whether his right hand condition, left eye condition, and bilateral heel condition is etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, on remand, the RO should obtain the Veteran's records from the hospital where the Veteran indicated that he had surgery on his Achilles tendon during service.  See October 2014 Hearing Testimony.  

TDIU 

Regarding the Veteran's claim of entitlement to TDIU, this matter is inextricably intertwined with the appeal seeking an increased rating for status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur.  Hence, as the increased rating claim is also being remanded, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (whether a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance necessary from the Veteran, obtain any outstanding VA treatment records and private treatment records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.  Specifically, the RO should obtain records from the appropriate military hospital where the Veteran had surgery on his Achilles tendon during service.  See October 2014 Hearing Testimony.  Also, the RO should obtain the March 2016 VA examination/medical opinion referenced in the March 2017 rating decision.  

2.  After the above request has been completed, schedule the Veteran for VA examinations to determine the nature and likely etiology of his bilateral heel condition, left eye condition, and right hand condition.  The record and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed bilateral heel condition, left eye condition, and right hand condition is related to the Veteran's active military service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims (after the severance of service connection for status-post old posttraumatic ligamentous calcification parallel to medial metaphyseal region distal femur has been addressed).  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


